PER CURIAM:
Jason L. Amin-Bey appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice pursuant to Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Amin-Bey v. United States, No. 1:14-cv-00553-TSE-TCB (E.D.Va. Sept. 26, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.